******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. BILLY RAY WRIGHT
                (AC 35507)
                 Lavine, Sheldon and Borden, Js.
       Argued January 9—officially released August 19, 2014

(Appeal from Superior Court, judicial district of New
              Haven, B. Fischer, J.)
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
  Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, and John M. Waddock, supervisory
assistant state’s attorney, for the appellee (state).
                          Opinion

  BORDEN, J. The dispositive issue in this appeal is
whether the trial court improperly precluded the defen-
dant from challenging the adequacy of the police investi-
gation into the murder of which he was convicted. We
conclude that the court did improperly restrict the
degree of cross-examination of certain police officers
regarding the adequacy of the investigation and, accord-
ingly, we reverse the judgment of conviction.
   The defendant, Billy Ray Wright, was originally tried
in 2010 for the April 27, 2008 murder of Ronald Bethea
in violation of General Statutes § 53a-54a (a).1 After a
hung jury, the court declared a mistrial, and this retrial
took place in 2011. The jury found him guilty, and the
court imposed a sentence of sixty years imprisonment.
This appeal by the defendant followed.
   On the basis of the state’s evidence,2 including surveil-
lance videos of the location where the events at issue
took place, the jury reasonably could have found the
following facts. At approximately 1 a.m. on April 27,
2008, the defendant, whose nickname was ‘‘Wild Billy,’’
Brandon Bellamy, and John Brown arrived at the
Cardinal’s Club, a New Haven bar.3 Outside the bar they
met Denard Lester and Corey Gnomes. All five men
entered the bar at approximately 1:15 a.m. At approxi-
mately 1:42 a.m., when the bar was about to close, the
defendant left the bar with Lester and Brown. Outside
of the bar there was a large crowd of people who had
left the bar because of its closing. The defendant walked
down the street to a parked car, where he procured a
.44 caliber revolver. At about the same time, the victim
left the bar, stood on the street outside the front door,
talked with a friend, Rydel Bailey, and then talked on
his cell phone. While the victim was on the phone, the
defendant circled behind him, and then approached his
friend, Lester, who was standing on the street corner
talking with a woman, Simone Watson. Lester then gave
the defendant a brief hug and handshake, known on
the street as ‘‘dap.’’ At approximately 1:47 a.m., the
defendant walked behind the victim, pointed the
revolver at him from underneath his jacket and shot
the victim in the back. At that point, the large crowd
that had gathered outside the bar scattered in various
directions. The victim stumbled back into the bar and
fell to the floor, where he died from the gunshot wound.
The police responded to the scene within minutes of
the shooting.
  The defendant claims that the trial court violated his
constitutional right to present a defense by limiting his
cross-examination of the investigating police officers,
which was intended to establish that the police investi-
gation into the shooting was inadequate. This claim
comes to us in two parts. The first part is specific, in
that it focuses on the trial court’s preclusion of the
defendant’s cross-examination of an investigating
police officer as to an altercation that the victim had
in another bar approximately two hours before the
shooting in question. The second part is more general,
in that it focuses on the trial court’s limitation of the
defendant’s cross-examination of the investigating
police officers as to what they did or did not do by way
of investigation on the night in question, and the court’s
preclusion of the defendant’s broader scope of cross-
examination as to proper police investigative proce-
dures that would generally be followed in a case such
as the present one. We reject the first, specific part
of the defendant’s claim. We agree, however, with the
second, more general part of his claim.
   We first set forth the legal principles underlying our
analysis. ‘‘[A] fundamental element of due process of
law is the right of a defendant charged with a crime to
establish a defense.’’ (Internal quotation marks omit-
ted.) State v. Collins, 299 Conn. 567, 598, 10 A.3d 1005,
cert. denied,      U.S.      , 132 S. Ct. 314, 181 L. Ed. 2d
193 (2011). Further, ‘‘[i]t is fundamental that proof of
guilt in a criminal case must be beyond a reasonable
doubt. . . . The [reasonable doubt concept] provides
concrete substance for the presumption of innocence—
that bedrock axiomatic and elementary principle whose
enforcement lies at the foundation of the administration
of our criminal law.’’ (Citation omitted; internal quota-
tion marks omitted.) State v. Jackson, 283 Conn. 111,
116, 925 A.2d 1060 (2007). Therefore, ‘‘[a] defendant
may . . . rely upon relevant deficiencies or lapses in
the police investigation to raise the specter of reason-
able doubt, and the trial court violates his right to a fair
trial by precluding the jury from considering evidence to
that effect.’’ State v. Collins, supra, 599–600.
   The United States Supreme Court has recognized that
a defendant has the right to challenge the adequacy of
a police investigation to raise reasonable doubt as to his
guilt, stating that ‘‘indications of conscientious police
work will enhance [the] probative force [of evidence]
and slovenly work will diminish it.’’ Kyles v. Whitley,
514 U.S. 419, 446 n.15, 115 S. Ct. 1555, 131 L. Ed. 2d
490 (1995). Notably, within our body of case law, State
v. Collins, supra, 299 Conn. 567, is the only case that
examines this right. In Collins, our Supreme Court
relied upon several cases decided by the Massachusetts
Supreme Judicial Court with respect to a defendant’s
constitutional right to challenge the adequacy of a
police investigation. Id., 599–600. Indeed, Massachu-
setts has developed a large body of case law on this
issue, which we find persuasive with respect to the
defendant’s claims on appeal. Therefore, like our
Supreme Court, we rely upon Massachusetts authority
in setting forth the principle that a defendant has a
constitutional right to challenge the adequacy of a
police investigation.4
   The Massachusetts Supreme Judicial Court has stated
that ‘‘[t]he fact that certain tests were not conducted
or certain police procedures not followed could raise
a reasonable doubt as to the defendant’s guilt in the
minds of the jurors.’’ Commonwealth v. Bowden, 379
Mass. 472, 486, 399 N.E.2d 482 (1980). A defendant
‘‘ha[s] the right to base [his] defense on the failure of
police adequately to investigate a murder in order to
raise the issue of reasonable doubt as to the defendant’s
guilt . . . .’’ Commonwealth v. Phinney, 446 Mass. 155,
165–66, 843 N.E.2d 1024 (2006). Although a defendant’s
right to cross-examination is not without limitation; see
State v. Davis, 298 Conn. 1, 9–10, 1 A.3d 76 (2010); State
v. Cerreta, 260 Conn. 251, 261, 796 A.2d 1176 (2002);
an undue limitation on cross-examination regarding
deficiencies in the police investigation may constitute
a violation of the defendant’s right to confront the wit-
nesses against him, under the sixth and fourteenth
amendments to the United States constitution. See
Commonwealth v. Mattei, 455 Mass. 840, 857–60, 920
N.E.2d 845 (2010).
                            I
   Having set forth the legal landscape, we now turn to
the first, specific part of the defendant’s claim, namely,
that the trial court improperly prevented him from intro-
ducing evidence of an investigating police officer’s fail-
ure to conduct an adequate investigation into an
altercation between the victim, his girlfriend, and two
men at another bar just hours before he was murdered.
The following additional facts and procedural history
are relevant to our analysis of this claim.
  The record reflects that the victim was involved in
an altercation with two unidentified men in another
                    ´
bar, Solomon’s Cafe, approximately one and one-half
hours before the shooting at the Cardinal’s Club. More
specifically, during the cross-examination of Herbert
V. Johnson III, a sergeant with the New Haven Police
Department, the defendant sought to inquire of the vic-
tim’s whereabouts prior to the shooting that evening.
Upon the state’s objection, the jury was excused. The
defendant stated that he wanted to challenge the ade-
quacy of the police investigation by inquiring into what
steps Johnson took or failed to take to determine
whether the unknown persons at the other bar had
anything to do with the shooting at the Cardinal’s Club.
The defendant then made an offer of proof through the
testimony of Johnson, still in the absence of the jury.
   Johnson testified that as part of his investigation of
the murder at the Cardinal’s Club he spoke with the
                             ´
bartender of Solomon’s Cafe, who indicated to him that
the victim had been involved in an argument with his
girlfriend, which resulted in what the bartender charac-
terized as a ‘‘tussle’’ between them. Two men, one
wholly unidentified and the other known only as ‘‘Perry’’
or ‘‘Player,’’ broke up the argument by grabbing the
victim, and the victim’s girlfriend then ran out of the
bar. The bartender told Johnson that the two men were
not fighting with the victim, but were his friends who
were trying to calm the situation. The defendant asked
Johnson whether he had done anything to find out if
the unidentified man matched the image of the shooter
on the video. Johnson responded that, after becoming
aware of the physical description of the shooter at the
Cardinal’s Club, he did not investigate this incident fur-
ther, or show the image of the person in the video to
the bartender at Solomon’s Cafe. ´
   The trial court sustained the state’s objection to this
evidence on the ground that it was proffered as third
party culpability evidence, and that it did not meet the
standard for admissibility of such evidence. See, e.g.,
State v. Ortiz, 252 Conn. 533, 564, 747 A.2d 487 (2000)
(evidence of third party culpability must directly con-
nect third party to crime charged in order to be admissi-
ble). The next day, the defendant renewed his claim
for admissibility, clarifying that the basis of his claim
was to challenge the adequacy of the police investiga-
tion, and that contrary to the mischaracterization of his
offer of proof by both the state and the court, it was
never offered as third party culpability evidence. The
trial court affirmed its ruling, making clear that it
regarded the proffered evidence only as third party
culpability evidence, and affirming its conclusion that
the evidence fell short of the standard of admissibility
for such evidence.
   In analyzing the defendant’s appellate claim, we first
note that we agree with the defendant that the trial
court improperly ignored his clearly stated basis for
the admissibility of the evidence, namely, to support his
claim of an inadequate police investigation. Evidence of
an inadequate police investigation need not meet the
strict standard of establishing a direct connection
between a third party and culpability for the crime
charged. See Commonwealth v. Silva-Santiago, 453
Mass. 782, 800–803, 906 N.E.2d 299 (2009). Its purpose
is not to establish that someone other than the defen-
dant is culpable; rather, it is to establish that, because
the police investigation was inadequate, there may be
reasonable doubt about the defendant’s guilt. Id. Fur-
thermore, the court was not entitled to recharacterize
the defendant’s claim—namely, that the evidence was
being offered to show the inadequacy of the police
investigation—into a third party culpability claim.
Although there are, as the state suggests, times when
the court is permitted to look at the evidence offered
and rule on what it sees as the ‘‘true’’ nature of its
relevance; see, e.g., State v. Cornelius, 120 Conn. App.
177, 188, 990 A.2d 927 (Harper, J., concurring), cert.
denied, 296 Conn. 910, 993 A.2d 467 (2010); see also
State v. DeJesus, 260 Conn. 466, 481, 797 A.2d 1101
(2002); this is not such a case.
   This does not mean, however, that the defendant may
prevail on this claim, because he was not harmed by
the court’s mischaracterization of the nature of his
claim. ‘‘[I]f an [evidentiary] impropriety is of constitu-
tional proportions, the state bears the burden of proving
that the error was harmless beyond a reasonable doubt.
. . . In a harmless error analysis, the question is
whether the trial court’s error was so prejudicial as to
deprive the defendant of a fair trial . . . .’’ (Citation
omitted; internal quotation marks omitted.) State v.
Ramirez, 101 Conn. App. 283, 286–87, 921 A.2d 702,
cert. denied, 283 Conn. 909, 928 A.2d 539 (2007), cert.
denied, 552 U.S. 1109, 128 S. Ct. 895, 169 L. Ed. 2d 747
(2008). The defendant was not hindered in any way in
making his offer of proof. And that offer of proof did
not establish any inadequacy of the police investigation
                                   ´
of the incident at Solomon’s Cafe. We can discern noth-
ing in Johnson’s testimony, elicited by the defendant
as his offer of proof, to suggest that further police inves-
tigation of the incident was warranted or would have
helped establish a reasonable doubt about the defen-
dant’s guilt regarding the shooting at the Cardinal’s
Club. Johnson’s testimony showed no more than that,
about one and one-half hours before the shooting at
the Cardinal’s Club, the victim got into a tussle with
his girlfriend and that two of his friends intervened to
calm the situation.
                             II
   Despite our determination that the defendant’s more
specific claim fails on appeal, we reach a different con-
clusion with regard to his second, more general claim.
Namely, the defendant claims that the trial court
improperly limited the scope of his cross-examination
of the investigating police officers as to what they did
or did not do by way of investigation on the night in
question, and correspondingly, that the court improp-
erly precluded a broader scope of cross-examination
into proper police investigative procedures generally
followed in a case such as the present one. We conclude
that the trial court’s limitation of the scope of the defen-
dant’s cross-examination into proper police investiga-
tive procedures generally followed in a case such as
this deprived the defendant of a fair trial. The following
additional facts and procedural history guide our analy-
sis of this claim.
   On numerous occasions throughout the trial, the
court sustained the state’s objections to cross-examina-
tion of four police witnesses, whereby the defendant
sought to elicit testimony as to whether the police, in
not pursuing certain avenues of investigation or possi-
ble procedures, were acting in accord with past prac-
tices or with what could be regarded as standard police
investigative procedures.
  David Parker was one of the two first New Haven
police officers to respond to the scene. On cross-exami-
nation, the defendant established that when Parker
arrived there were several people outside the bar, many
of whom were in the process of leaving the scene.
Parker testified that he took no steps to determine
whether there were any witnesses to the shooting, or
to interview any of the people who were leaving the
scene. The defendant then asked: ‘‘And would you agree
with me that once those people leave, they are gone?
You are not going . . . to have an opportunity to ques-
tion them, correct?’’ The court sustained the state’s
objection on the ground that the question called for
speculation. The defendant then asked a more general
question: ‘‘And when you [arrive] at a shooting, do . . .
you try to determine whether nor not any witnesses
were at the scene?’’ Upon the state’s objection that the
question had been asked and answered, and that ‘‘it is
not relevant to what happened on this particular night,’’
the defendant responded: ‘‘It’s not just what he did,
Your Honor, that’s relevant. It’s also what he didn’t do
that’s relevant.’’ The court sustained the objection.
   The next witness, Terrence McNeil, testified that he
had been a patrol officer for thirteen years, and that
he also responded immediately to the scene of the
shooting. He first went inside the club, where he saw
the victim on the floor receiving treatment, and then
went back outside to the sidewalk. He made several
efforts to speak to the people there, but ‘‘[n]obody
wanted to get involved.’’ On cross-examination, he testi-
fied that at that time he was acting under the assumption
that the shooting had taken place inside the club, rather
than outside on the sidewalk. The defendant asked: ‘‘So,
operating on the assumption that the shooting occurred
in the club, it wasn’t necessary for you to go across the
street and canvass whether or not somebody had seen
anything?’’ McNeil answered: ‘‘No.’’ The defendant then
asked: ‘‘Okay. And had you been aware of information
that the shooting occurred outside of the club, it’s some-
thing you would have done, correct?’’ The court sus-
tained the state’s objection on the ground that the
question called for speculation. The defendant then
asked: ‘‘Well, you’ve responded in your thirteen years
to many shootings in New Haven, correct?’’ McNeil
answered: ‘‘Yes.’’ When the defendant asked, ‘‘And one
of the things you want to determine is where the shoot-
ing occurred, correct?’’ the state objected on the ground
that ‘‘[w]hat is relevant is what that officer did that
night. What he did with regard to other investigations
is not relevant.’’ The defendant claimed: ‘‘Well, again,
the state claims to think that the only relevance of an
officer’s testimony is what he did, where in fact, it is
also relevant what he didn’t do.’’ The court sustained
the objection: ‘‘It’s not relevant. What’s relevant is his
actions on the evening of April 27, 2008. So, I will not
allow the question.’’
  Upon redirect examination, McNeil testified that
while he was outside the bar, no one came up to him
and volunteered any information, that no one from
across the street approached him with an offer to coop-
erate, and that when he approached people to attempt
to speak to them ‘‘they didn’t want to get involved. They
started walking away from me into their cars.’’ Upon
recross-examination, when the defendant sought to ask
McNeil about whether witnesses are often reluctant to
speak to the police and whether that was ‘‘a reaction
that was new to [him], people not wanting to get
involved . . . ?’’ the court sustained the state’s objec-
tion, stating, ‘‘Counsel, it has to be related to this day.’’
Following this exchange, the defendant asked: ‘‘When
you are faced with this noncooperation by the people
you spoke to, was there anything you could have done
in light of that noncooperation to secure their coopera-
tion?’’ McNeil answered: ‘‘No, no.’’ When the defendant
sought to follow up on this inquiry by asking, ‘‘Well,
wouldn’t some of the people not want to give you infor-
mation in front of other people? . . . Is that . . . one
of the things you were cognizant of?’’ the court sus-
tained the state’s objection as calling for speculation.
The defendant then asked: ‘‘Well, if you had their names,
that you didn’t secure, and you approached them when
they were home and not in front of a crowd of people,
is that something that is done . . . on occasion?’’ The
court sustained the state’s objection. The defendant
then asked: ‘‘You couldn’t have done that?’’ The court
sustained the state’s objection, stating: ‘‘He answered
no to the question. And . . . I will not allow a follow-
up on that line of question[ing].’’
   In the jury’s absence, the defendant then made the
following claim: ‘‘In regard to . . . my cross-examina-
tion to what was done by the police officers in this
case, the state is going to get up and argue during closing
argument, at least in everything humanly possible, as—
and they were unable to have any witnesses, it’s not
their fault. The fact of the matter is, Your Honor, that
they didn’t do everything humanly possible. And what
they didn’t do is as relevant in this case as what they
did do because they do not have any eyewitness to this
shooting, and what steps they . . . took or didn’t take
to secure an eyewitness is important. Now, for me not
to be able to ask an officer when you . . . canvass
a crowd of people and say, does anybody have any
information and . . . we all know in the real world a
lot of people don’t come forward to be labeled a snitch
in front of a crowd . . . but had he gotten identifica-
tion, which he could have gotten, then he could have
approached these people when they had been alone to
try to determine whether or not anybody had seen
anything.
  ‘‘I’m sure the state is going to say the police did
everything they could but nobody cooperated. And,
Your Honor, nobody cooperated at the scene, but that
did not foreclose them from pursuing other avenues
with the same people had they gotten their names. And
for me not to ask a police officer, isn’t it true that
some people are not forthcoming in groups but when
approached later in a one-to-one situation have pro-
vided information? And why didn’t you take steps to
ensure that you identified those people so you could
at a later date go to them outside of a group of people
to ask them if they had seen anything? I mean, I . . .
don’t understand why I would be foreclosed from . . .
inquiring as to why [they] didn’t do those things.’’ The
court responded: ‘‘All right. . . . I made my rulings
based on what this witness said here. I don’t know what
else I’m going [to] hear from detectives who were in
charge and investigating this case. But I . . . made my
rulings with relevancy with this patrol officer concern-
ing his activities on April 27, 2008.’’
   Next, Sergeant Johnson testified that he, then a detec-
tive, arrived at the scene approximately one hour and
ten minutes after the shooting. He was the first detective
to arrive, the second being Detective Mike Hunter, who
arrived some time thereafter.5 Johnson determined that
there were nine security cameras at the scene, and he
took steps to record all nine videos onto a memory
stick. He was informed that the shooting had taken
place outside the club. On cross-examination, the defen-
dant asked him whether he was able to ‘‘determine
whether anybody was outside smoking when the shoot-
ing occurred . . . .’’ The state objected on the ground
of relevance. The defendant claimed that, ‘‘again, Your
Honor, what steps were taken to secure witnesses to
the shooting is relevant and what steps were not taken.’’
The court sustained the objection as irrelevant.
    Bridgett Brosnahan, a detective who had been with
the New Haven Police Department for more than eleven
years, testified that she was assigned to the depart-
ment’s bureau of identification, responsible for pro-
cessing the crime scene for any physical evidence of
evidentiary value, which she described as ‘‘respond[ing]
to crime scenes, . . . and recogniz[ing] evidence at a
scene, collect[ing] evidence and preserv[ing] evidence.’’
She had arrived at the scene approximately three hours
after the shooting. Among the items that she took into
her possession of possible evidentiary value were some
‘‘fiber-like materials’’ recovered from the crime scene.
   On cross-examination, she testified that, with respect
to the fiber-like material, ‘‘the possibility exist[ed]’’ that
it came from the shirt of the shooter. She further testi-
fied that, although the fiber-like material could have
been tested at the state police forensic laboratory for
color and composition, it was not tested because there
was nothing to which it could be compared. The state
objected when the defendant asked her ‘‘who would
have made [the] call’’ as to whether the items would be
further tested. After a discussion in the jury’s absence,
Brosnahan was permitted to testify that ‘‘[d]etectives
working on the case’’ would determine whether the
fiber-like material she believed had potential eviden-
tiary value would be tested. The defendant sought to
follow up on this answer by asking, ‘‘not just . . . about
this case,’’ but ‘‘when you work on [a] case with the
detectives, since you are the forensic person . . . do
you ever suggest to them that further testing is neces-
sary?’’ Upon the state’s objection, the defendant stated:
‘‘I’m asking about general procedures between [the
bureau of identification] and detectives.’’ The court
ruled, again, that the defendant could not ask about
general procedures and was limited to asking about the
procedures in this particular case. Similarly, when the
defendant questioned Brosnahan as to whether it would
have been helpful to test the fiber-like material, given
its potential evidentiary value—particularly, given that
such testing could reveal the color and composition
of the shooter’s shirt—the court sustained the state’s
objection as calling for speculation.
  We conclude that the court improperly limited the
scope of the defendant’s cross-examination of these
police officers, and that this limitation violated his right
to a fair trial. We do so for two reasons.
   First, we note the tenuous nature of the state’s case.
The victim was shot in the presence of about twenty-
five people. Although the shooting was captured on
video, no one identified the defendant in the video foot-
age. Of the approximately twenty-five persons who
were within a few feet of the shooter and victim when
he was shot, only four testified, and none of those
four said they saw the shooting. Only one of them had
identified the defendant as being present outside the
bar at the time in question and, inferentially, identified
the defendant as the shooter; but that witness unequivo-
cally disclaimed that identification at trial. There was
a noteworthy lack of effort by the police to identify and
question any of the other persons shown on the video
as potential witnesses to the shooting. There was no
effort to canvass the area or houses across the street
to see if anyone there had seen the shooting. Only two
persons, namely, the two owners of the bar, identified
the defendant as being present in the bar that night,
but their testimony was subject to the classic vagaries
and frailties of eyewitness identification by strangers.
There was no evidence of motive, and no evidence that
the victim and defendant even knew each other. Indeed,
there was no evidence that the defendant even knew
Bellamy, Brown or Gnomes, with whom, the state
claimed, solely on the basis of the video, he arrived at
and entered the bar. There was no forensic evidence
connecting the defendant to the crime.6 Thus, in our
view, this was a case in which the defendant’s claim
of reasonable doubt might well have succeeded, and he
should have been given appropriate leeway to challenge
the adequacy of the police investigation in the way he
sought at trial and renews here: to challenge not only
what the police did or did not do on the night in ques-
tion, but also what they, as trained and experienced
investigating police officers, are expected to do gener-
ally when investigating a murder case such as the pre-
sent one.
  As the defendant repeatedly claimed in the trial court,
what the police did not do was arguably as important
as what they did do. And, in that connection, it was
equally important for the defendant to be permitted to
bring to the attention of the jury any differences there
may have been between what they did not do in this
investigation and general or ordinary police procedures
that they had followed in other murder cases. The
court’s insistence on limiting the defendant to the con-
duct of the police on the night in question significantly
curtailed that important inquiry in the present case.
   Second, we note that this court and our Supreme
Court have often recognized that police officers, by
virtue of their training and experience, may be consid-
ered expert witnesses in various contexts other than
ordinary police procedures. See, e.g., State v. Vilalastra,
207 Conn. 35, 45, 540 A.2d 42 (1988); State v. Palmer,
196 Conn. 157, 168, 491 A.2d 1075 (1985); State v. Cos-
grove, 181 Conn. 562, 587–88, 436 A.2d 33 (1980); State
v. Williams, 169 Conn. 322, 334, 363 A.2d 72 (1975);
State v. Grayton, 163 Conn. 104, 111, 302 A.2d 246, cert.
denied, 409 U.S. 1045, 93 S. Ct. 542, 34 L. Ed. 2d 495
(1972); State v. Del Vecchio, 145 Conn. 549, 553, 145
A.2d 199 (1958); State v. Pjura, 68 Conn. App. 119,
127–28, 789 A.2d 1124 (2002); State v. Holeman, 18
Conn. App. 175, 179–81, 556 A.2d 1052 (1989). We can
see no reason why the same breadth of permissible
testimony should not be applied when the police were
asked, on the basis of their training and experience,
whether general or ordinary procedures of police inves-
tigation were followed in the present case.
   We recognize the obligation of the trial court to avoid
lengthy cross-examination on hypothetical or collateral
issues that might distract the jury from its task of decid-
ing guilt or innocence in the case at hand. See, e.g.,
State v. Annulli, 309 Conn. 482, 493, 71 A.3d 530 (2013).
That obligation, however, must be balanced against the
defendant’s constitutional right to challenge the evi-
dence against him in order to raise reasonable doubt
as to his guilt. In this case, we conclude that the court
could have given the defendant further leeway in cross-
examining the investigating police officers regarding
standard police procedures, without injecting collateral
issues into the trial, and should have done so. We there-
fore conclude that the court’s limitations on the defen-
dant’s cross-examination of the police witnesses
violated his right to a fair trial.
  It is true, as the state argues, that the court permitted
the defendant to inquire into what the police did not
do that night—for example, that they did not canvass
people in the houses across the street for possible wit-
nesses to the shooting, and that they did not attempt
to identify by name any of the people still standing
outside the club when the police arrived. But the court
did not, as the defendant rightly points out, permit him
to expand on that inquiry by comparing what they had
and had not done in this case to what they had done
by following standard procedures in other similar cases.
  We have referred to the tenuous nature of the state’s
case. We turn, now, to a further explication of that
characterization in order to demonstrate the harm-
fulness of the court’s limitation on the defendant’s
cross-examination.
  The principal source of evidence in the state’s case
was two videos comprised of footage captured from
security surveillance cameras at the bar. The first video
was a composite video, taken from nine surveillance
cameras, showing scenes outside and inside the bar
before the shooting, and including footage showing the
actual shooting outside the bar. The second video
depicted the segment of the composite video footage
showing the actual shooting outside of the bar, which
had been enlarged for the intended purpose of increas-
ing the clarity of the images. The videos were supported
by the testimony of a police forensic expert who
explained to the jury how the videos had been com-
posed and, to some extent, what the videos showed.
The videos were of a grainy, indistinct nature and,
despite the unsuccessful efforts of the police expert to
enhance the videos, the face of the shooter was not
recognizable. The videos showed that the shooting took
place in the presence of approximately twenty-five per-
sons, all of whom were within a few feet of the shooter
and the victim.
   The videos showed that, shortly before the shooting,
Lester gave ‘‘dap’’—a brief hug and handshake—to a
person who then circled behind the victim and shot
him. The defendant did not dispute that the person to
whom Lester gave ‘‘dap’’ was the shooter. The videos
also showed a person, whom the state claimed to be
the defendant, entering the bar at 1:15 a.m. where he
remained until 1:42 a.m., shortly before the shooting.
At that time, the person whom the state claimed to be
the defendant left the bar and stood on the sidewalk
outside the bar with approximately twenty-five other
persons, including the victim. He then left the sidewalk
area in front of the bar and went to a nearby area where
there was a car,7 and then returned to the area in front
of the bar where he shot the victim, as previously
described. There was also testimony, which the videos
corroborate, that just after the shooting some of the
other persons in the area ran away. Thus, it was critical
to the state’s case to establish identification, namely,
that the person to whom Lester gave ‘‘dap,’’ and who,
therefore, was the shooter, was the defendant. The evi-
dence supporting that identification, along with the evi-
dence undermining that identification, was as follows.
   First, Lester testified that he knew the defendant only
by the name of ‘‘Wild Billy.’’ He acknowledged that, at
the first trial, he had identified the defendant as the
person to whom he gave ‘‘dap’’ and with whom he
had a brief conversation on the night in question. He
testified further that, as he was walking away from the
sidewalk in front of the bar with Watson,8 he heard
gunshots and that the two of them ran to his car, which
was parked on a nearby street. They met Gnomes at
the car, and the three of them drove away. Lester also
testified, however, that he was ‘‘under the influence’’
that night, and he ended his testimony with the unequiv-
ocal assertion that the defendant was not the person
to whom he gave ‘‘dap’’ that night.9
   Second, although the state’s theory, which was based
on the video, was that the defendant arrived at the club
with Bellamy and Brown, where they then met Lester
and Gnomes, and the five of them then entered the
club, Gnomes testified that he arrived at the club only
with Lester, where they met Bellamy, and the three of
them entered the club. Gnomes also testified that he
did not know or recognize anyone outside the club
other than Lester and Bellamy. He further testified that
upon leaving the club with Lester and upon hearing a
gunshot, he, Lester and Watson ran to his car, which was
parked on a nearby street, and they drove off without
returning to the scene of the shooting. He further testi-
fied that he did not see who fired the shot. Thus, he
did not identify the defendant in any way or connect
him to the shooting.10
   The only other individuals to identify the defendant
as being present in the bar that night were the bar
owners, Jeffrey Dominic Parker and Joyce Bellamy,
both of whom were inside the bar when the shooting
took place, and neither of whom had been acquainted
with the defendant before that night. On May 10, 2008,
Parker identified a photograph of the defendant as
someone who was in the bar on the night in question.11
He could not, however, identify the defendant in the
courtroom as having been in the bar that night. Simi-
larly, Bellamy, on May 10, 2008, identified a photograph
of the defendant as being in the bar that night. In addi-
tion, she identified the defendant on the video of the
interior of the bar as the person whose photograph she
had identified. Both sets of identifications, by Parker
and Bellamy, were made pursuant to simultaneous pho-
tographic arrays12 conducted by Detectives Hunter, the
detective in charge of the investigation of the case, and
Steven Teague.
   These identifications by Parker and Bellamy must,
however, be viewed with some degree of skepticism.
Recently, our Supreme Court has noted the wide scien-
tific acceptance of a number of factors that may under-
mine the reliability of certain eyewitness
identifications. See State v. Guilbert, 306 Conn. 218,
237–39, 49 A.3d 705 (2012). Among the most important
of those is the fact that ‘‘a person’s memory diminishes
rapidly over a period of hours rather than days or
weeks,’’ and the fact that ‘‘identifications are likely to be
less reliable in the absence of a double-blind, sequential
procedure . . . .’’ (Footnotes omitted.) Id., 238–39.
These identifications took place on May 10, 2008,
approximately two weeks after the event in question;
they were simultaneous, not sequential; and they were
not ‘‘double blind.’’13
   When, as in the present case, we have identified a
violation of the defendant’s constitutional right to a fair
trial, it is the state’s burden to establish harmlessness
beyond a reasonable doubt. See State v. Ramirez, supra,
101 Conn. App. 286. The frailties in the state’s case
lead us to conclude that the state cannot meet that
substantial burden in the present case. In summary,
neither the surveillance videos nor witness testimony
definitively placed the defendant at the scene of the
crime. The video footage was captured from a distance,
and was of a grainy and indistinct quality that obscured
the shooter’s facial features. Two of the state’s wit-
nesses identified the defendant as being present inside
the bar on the night in question, but we view those
identifications with the necessary degree of skepticism
attributed to eyewitness identifications of strangers.
Moreover, of the approximately twenty-five witnesses
present at the scene of the shooting, only four testified
at trial. Yet, of those four, none testified to having wit-
nessed the shooting, and the only explanation of the
absence of any attempt to identify any of the other
approximately twenty-one potential witnesses to the
shooting was that they, the witnesses, appeared at the
scene not to want to get involved. No attempt was made
to see if any person across the street at the time of the
shooting had seen the shooting. The fiber-like material
taken at the scene, which, according to Brosnahan,
might have come from the shooter’s shirt, was not
tested. Finally, Lester, the only witness who previously
had testified that the defendant was present at the scene
of the shooting, recanted that testimony, and emphati-
cally stated on cross-examination that the defendant
was not the individual to whom he gave ‘‘dap,’’ whom
the parties agreed was the shooter. Thus, under the
circumstances of the present case, we conclude that
the state has failed to meet its heavy burden of establish-
ing that the court’s undue limitation on the defendant’s
cross-examination regarding the adequacy of the police
investigation was harmless beyond a reasonable doubt.
  The judgment is reversed and the case is remanded
for a new trial.
      In this opinion the other judges concurred.
  1
   ‘‘A person is guilty of murder when, with intent to cause the death of
another person, he causes the death of such person . . . .’’ General Statutes
§ 53a-54a (a).
   2
     The defendant did not offer any evidence.
   3
     Notably, the time line set forth herein corresponds with the state’s theory
of the case that the time-stamps that appear in the surveillance videos
were approximately ten minutes fast. This inference was supported by the
testimony of John Brunetti, a forensic science examiner with the state police
forensic laboratory, who testified that the time is programmed manually on
the surveillance video cameras. That inference also was supported by the
testimony of various investigating police officers regarding the times at
which they were dispatched to the crime scene.
   4
     In addition to Massachusetts, several other jurisdictions have developed
case law supporting the proposition that a defendant has a constitutional
right to challenge, by way of evidence, the adequacy of a police investigation,
in order to raise reasonable doubt as to his or her guilt. See, e.g., Smith v.
United States, 27 A.3d 1189, 1197, 1199 (D.C. 2011); Hall v. Lewis, 286 Ga.
767, 782, 692 S.E.2d 580 (2010); Atkins v. State, 421 Md. 434, 452–53, 26
A.3d 979 (2011); State v. Hester, 127 N.M. 218, 222, 979 P.2d 729 (1999);
Commonwealth v. Waddler, 65 Va. Cir. 418, 432 (2004).
   5
     Hunter did not testify at the trial.
   6
     The only physical forensic evidence introduced at trial was that the
shooter used a .44 caliber revolver. This determination was made from the
bullet fragments taken from the victim’s body.
   7
     It was the state’s theory of the case that, because the defendant, along
with all the other bar patrons, had been searched for weapons by the bar
owners upon entering the bar, he obtained the .44 caliber revolver from
the car.
   8
     Watson was unavailable to testify at trial, and her testimony was thus
presented from the transcript of the first trial. The substance of her testimony
was that she had been at the club that night, that she left the club with
Lester, that as they stood outside the club, a man, whom she could not
identify, talked briefly with Lester and gave Lester ‘‘dap,’’ and that, as she
and Lester were walking away, she heard gunshots and they ran away.
   9
     The defendant’s counsel asked Lester: ‘‘Look over here at this man, a
real good look. This is not the man you gave dap to that night, is it?’’ Lester
responded: ‘‘No.’’
   10
      The state also presented the testimony of Bailey, a friend of the victim,
who had arrived at the bar with the victim and Perry Flowers. Bailey testified
that the victim was ‘‘[r]ight in front of’’ him when the victim was shot, that
Bailey ran when the shooting took place, and that he then went back into
the bar to try to help the victim, who had staggered back into the bar. He
also testified that, although the police had showed him some photographs,
he could not identify anyone in them.
   11
      Jeffrey Dominic Parker also identified, from two other, separate photo-
graphic arrays, Brandon Bellamy and Brown, whom he knew as previous
customers, as having been in the club that night.
   12
      A simultaneous photographic array is one in which the witness is shown
a photograph board containing six or eight photographs, only one of which
is of the suspect. This is in contrast to a sequential photographic array, in
which the witness is shown the photographs one at a time. See State v.
Williams, 146 Conn. App. 114, 129 n.16, 75 A.3d 668, cert. granted on other
grounds, 310 Conn. 959, 82 A.3d 626 (2013).
   13
      A double blind photographic array is ‘‘administered by an uninterested
party without knowledge of which photograph represents the suspect.’’ State
v. Marquez, 291 Conn. 122, 132, 967 A.2d 56, cert. denied, 558 U.S. 895, 130
S. Ct. 237, 175 L. Ed. 2d 163 (2009).